Citation Nr: 1131652	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial disability rating for anxiety disorder (claimed as posttraumatic stress disorder) than 30 percent.  


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing at the RO in August 2011.  In July 2011, the Veteran's representative requested that the hearing be postponed as a new power of attorney requires additional time to familiarize himself with the Veteran's case.  As the Veteran has requested a Travel Board hearing, and no hearing has yet to be carried out, a remand is necessary to afford the Veteran a Board personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report for the hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


